DETAILED ACTION
	The receipt is acknowledged of applicants’ amendment and request for RCE, filed 09/12/2022.

	Claims 1-14, 16-21 are pending.

	Claim 5 has been withdrawn from further consideration as been directed to non-elected species. Election was made with traverse in the reply filed 08/17/2020.

	Claims 1-4, 6-14, 16-21 are subject of this office action. 

	
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 09/12/2022 has been entered.
 
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1-4, 6, 7, 9-14, 16, 19-21 is/are rejected under 35 U.S.C. 103 as being unpatentable over the combination of Allef et al. (US 2014/0349902, of record), Menard et al. (US 2010/0256033, of record), either Brooks et al. (US 6.627,586, of record) or Giret et el. (US 5,977,037, of record), and further combined with Klug et al. (US 2017/0000710, currently cited on PTO 892).

Applicant Claims 
Claim 1 is directed to a cleansing composition, comprising:
i.	at least one polysaccharide derivative selected from the group consisting of holosides, non-sulfated glycosaminoglycans, and combinations thereof, the at least one polysaccharide derivative present in the cleansing composition in an amount from about 0.04% to about 2%, by weight, based on the weight of the cleansing composition; and
ii.	a blend of two or more surfactants consisting essentially of two or more anionic surfactants, two or more amphoteric surfactants, or at least one anionic surfactant and at least one amphoteric surfactant, the blend of two or more surfactants being present in the cleansing composition in an amount from about 4% to about 25%, by weight, based on the weight of the cleansing composition, 
wherein the cleansing composition is free of cationic polymers comprising Polyquaternium-10, and free of cocamidopropyl betaine and the cleansing composition has a low-frictional property exhibiting a coefficient of friction from about 0.20 up to about 0.35.

Claim 19 is directed to a cleansing composition, comprising:
i.	at least one polysaccharide derivative selected from comprising hydroxyethylcelluose, ethylcellulose, hydroxypropyl cellulose, hydroxypropyl methyl cellulose, sodium carboxymethyl cellulose, carrageenan, sodium hyaluronate, or a combination thereof; and
ii.	a blend of two or more surfactants consisting essentially of at least one anionic surfactant and at least one amphoteric surfactant, 
wherein the cleansing composition is free of cationic polymers comprising Polyquaternium-10, and free of amidoalkyl betaines and fatty acyl sarcosinates, and the cleansing composition has a low-frictional property exhibiting a coefficient of friction from about 0.20 up to about 0.35. 

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
Allef teaches a skin cleanser compositions comprising no silicones. The composition comprises polysaccharide and mixture of surfactants (abstract, examples). preferred anionic surfactant are cocoyl glutamates and sulphosuccinate, and preferred amphoteric surfactant includes amphoacetate and cocoamphoacetate (¶¶ 0036, 0037). The total amount of the surfactant mixture in the composition 1-30%, and preferably 2.5-20% of the composition (abstract; ¶ 0023). Table 83 shows formulation that do not contain any betaine containing surfactant or any sarcosinates containing surfactant, no sulphate containing surfactant, free of cationic polymers comprising Polyquaternium-10, free of amidoalkyl betaines and fatty acyl sarcosinates and free of silicone, e.g. at least formulations I and II. Allef teaches the cleanser composition comprising 0.01-20% polysaccharide including ethyl cellulose, carboxymethyl cellulose and hydroxypropyl methyl cellulose (¶¶ 0047, 0048). Allef teaches the composition comprising one or more thickeners. The thickeners comprising xanthan gum, carbomer, and acrylates/C10-30 alkyl acrylate copolymer in amount of 0.05-20%, and table 83 shows 0.5 and 1% carbomer (¶¶ 0047-0048; table 3 and 83). The examples shows water in the cleansing composition up to 90%. 

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
	While Allef teaches the instantly claimed composition comprising polysaccharide and blend of surfactants including anionic surfactant and amphoteric surfactant, the reference however does not exemplify a composition comprising the claimed ingredients. Allef does not teach the instantly claimed coefficient of friction of about 0.2 up to 0.35 as claimed by claims 1 and 19. While the reference teaches compositions comprising both anionic and amphoteric surfactants, the reference does not teach surfactant “consisting essentially of anionic and amphoteric surfactants as claimed by  claim 1. While Allef teaches compositions free of formulation that do not contain any betaine containing surfactant or any sarcosinates containing surfactant, no sulphate containing surfactant, free of cationic polymers comprising Polyquaternium-10, free of amidoalkyl betaines and fatty acyl sarcosinates and free of silicone, the reference does not explicitly teach compositions free of silicone and free of cationic surfactants as claimed by claims 1 and 19.
	Menard teaches cleansing composition comprising sarcosine based surfactants and may further comprise amphoteric surfactant. The composition has coefficient of friction less than 0.4 that provides improved aesthetic properties such as glide across the skin, and less irritation to sensitive skin. Preferably, the coefficient of friction is from 0.3-0.37. The composition is liquid composition. The cleanser composition comprises up to 99.5% water. The composition further comprises carboxymethylcellulose as rheology modifier to alter the consistency and flow property and aesthetics of the composition (abstract; ¶¶ 0010-0017, 0024, 0026-0028, 0037, 0042-0044, 0056).   
Brooks teaches a personal cleansing composition that is useful for skin or hair comprising 3-10% anionic surfactants and 3-10% amphoteric surfactants wherein the composition has a "draggy" rinse feel and/or soft smooth in use, non-slippery and non-slimy characteristics while at the same time having excellent mildness characteristics. Example of anionic surfactants include acyl isethionate, and alkyl sulfosuccinate, and example of amphoteric surfactants include sultaine. The composition further comprises hydroxypropyl methyl cellulose (abstract; col.1, lines 55-60; col.220-24, 40-55; col.4, lines 10-32; col.5, lines1-10, 50-55; col.6, lines 63-67; col.8, lines 5-30; col.14, lines 31-52; col.16, lines 55-57). 
	Giret teaches cleansing composition having excellent in-use efficacy benefits including cleansing and superior leathering as well as improved mildness and skin conditioning. The composition comprises 0.1-20% anionic surfactant and 0.5-25% amphoteric surfactant. Both anionic and amphoteric surfactants form 0.5-30% of the composition. The composition further comprises polysaccharides, polyacrylate polymers, gums, and glycerin (humectant) (abstract; col.2, lines 8-10, 27-33, 35-50; col.3, lines 1-8; col.6, lines 55-57; col.7, lines 1-4, 27-31; col.8, lines 13-21). 
Klug teaches shampoo composition comprises at least one anionic surfactant, and preferably free silicone and free of cationic surfactants including betaine surfactant and polyquaterium-10. The composition has improved sensory properties, very good conditioning effect, and biodegradable (abstract; ¶¶ 0019-0021, 0046, 0056, 0091, 0114, 0121, 0122, 0133; claims).

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cleansing composition comprising anionic surfactant, amphoteric surfactant and polysaccharide as taught by Allef, and use the anionic surfactant combined with amphoteric surfactant that has coefficient of friction between 0.3 and 0.37 as taught by Menard. One would have been motivated to do so because Menard teaches such a coefficient of friction provides improved aesthetic properties such as glide across the skin, and less irritation to sensitive skin. One would reasonably expect formulating cleansing composition comprising polysaccharide, amphoteric and anionic surfactants that has coefficient of friction between 0.3 and 0.37 and provides improved glide across the skin, and less irritation to sensitive skin.
Further, one having ordinary skill in the art would have used blend of surfactants consisting essentially of anionic and amphoteric surfactant taught by Brooks in the composition of Allef and Menard because Brooks teaches such a blend is useful for cleansing composition that has a "draggy" rinse feel and/or soft smooth in use, non-slippery and non-slimy characteristics while at the same time having excellent mildness characteristics.
Furthermore, one having ordinary skill in the art would have used blend of surfactants consisting essentially of anionic and amphoteric surfactant taught by Giret in the composition of Allef and Menard because Menard teaches including this blend in cleansing composition provides composition having excellent in-use efficacy benefits including cleansing and superior leathering as well as improved mildness and skin conditioning. 
Still furthermore, one having ordinary skill in the art would have formulation the composition taught by the combination of the above reference free of silicone and free of cationic surfactant including betaine surfactant and polyquaterinium-10 as taught by Klug because Klug teaches such a composition has improved sensory properties, very good conditioning effect, and biodegradable.
Regarding the amount of the polysaccharide as claimed by claim 1, the claim recites from 0.04 to about 2%, and Allef teaches 0.01-20% that embrace the claimed amount. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the amount of the surfactants as claimed by claim 1, the claim recites about 4% to about 25%, and Allef teaches 1-30% that overlaps within the claimed mount. Brooks teaches 3-10% anionic surfactants and 3-10% amphoteric surfactants, and Giret teaches 0.1-20% anionic surfactant and 0.5-25% amphoteric surfactant and both anionic and amphoteric surfactants form 0.5-30% of the composition.
Regarding the blend of surfactant of at least two anionic surfactant, at least two amphoteric surfactant or at least one anionic surfactant and one amphoteric surfactant as claimed by claims 1 and 19, Allef, Menard, suggests combination of more than one anionic and more than amphoteric surfactants, and both Brooks and Giret teach blend consisting essentially of anionic and amphoteric surfactants. 
Regarding the claimed coefficient of friction as claimed by claims 1 and 19, while this property is expected from Allef, nevertheless it is taught by Menard that teaches coefficient of friction of 0.3-0.37 that overlaps with the claimed coefficient of friction of 0.2-0.35 as claimed by claims 1 and 19. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the composition is free of Polyquaternium-10, and free of cocamidopropyl betaine as claimed by claim 1, and free of cationic polymers comprising Polyquaternium-10, and free of amidoalkyl betaines and fatty acyl sarcosinates as claimed by claim 19, Allef teaches compositions free of all these ingredients. 	
Regarding claim 2, Allef teaches single phase, water based compositions free of silicones as evidenced by all the tables. 
Regarding the polysaccharides claimed by claims 3, 4 and 19, Allef teaches ethyl cellulose, carboxymethyl cellulose and hydroxypropyl methyl cellulose.
Regarding claim 6 that one polysaccharide is present in amount of 0.1-1%, Allef teaches 0.01-20% that overlaps with the claimed amount.
Regarding claim 7 that the composition comprising one polysaccharide, this is taught by Allef.
Regarding the amount of polysaccharide of 0.4-0.5% as claimed by claim 9, Allef teaches 0.01-20% that overlaps with the claimed amount.
Regarding anionic surfactants claimed by claim 10, Allef teaches alkyl glutamate, and regarding amphoteric surfactants claimed by claim 10, Allef teaches amphoacetate. Brooks teaches anionic surfactants include acyl isethionate and alkyl sulfosuccinate, and sultaine as an example of amphoteric surfactants. Further Giret teaches anionic surfactants comprise alkyl sulfosuccinate.
Regarding claim 11, the amount of each one of the surfactant is present in the blend in amount of 3-4% and the total amount is 6-8%, this is taught by the table 43 of the Allef. Further Brooks teaches  3-10% anionic surfactants and 3-10% amphoteric surfactants, and Giret teaches 0.1-20% anionic surfactant and 0.5-25% amphoteric surfactant.  
Regarding the thickeners claimed by claim 12, Allef teaches thickeners including xanthan gum, carbomer and acrylates/C10-30 alkyl acrylate copolymer.
Regarding the amount of the thickener that claimed by claim 13, Allef teaches thickener in amount of 0.5 and 1%, e.g. table 83, that falls within the claimed amount.  
Regarding the low friction and high foaming effect as claimed by claim 14, these properties are expected from the prior art that teaches the claimed composition. Further, low friction is taught by Menard and high foaming is taught by Giret.
Regarding the coefficient of friction claimed by claim 16, it is taught by Menard. The method of measuring the friction claimed by claim 16, this method is not part of the claimed composition.
Regarding claim 19, all the limitations of the claim are addressed above.
Regarding claim 20 that the composition further comprises one or more thickeners, humectant and water, Allef teaches composition comprises thickener, glycerin (humectant) and more than 75% (more than 80%).
Regarding the surfactants consisting of anionic and amphoteric surfactant as claimed by claim 21, table 79 of Allef teaches this limitation. Further both Brooks and Giret teach surfactant blend consisting of anionic and amphoteric surfactants.  
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claim 8 is rejected under 35 U.S.C. 103 as being unpatentable over Allef or over the combination Allef, Menard, Brooks, Giret and Klug as applied to claims 1-4, 6, 7, 9-14, 16, 19-21 above, and further in view of Park et al. (US2018/0116937, of record).

Applicant Claims 
Claim 8 recites that the cleansing composition includes more than one polysaccharide derivative that is one of a or a non-sulfated glycosaminoglycan (non-elected species), wherein each of the more than one polysaccharide derivative is present in the cleansing composition in an amount from about 0.04% to about 2%, by
weight, based on the weight of the cleansing composition, and wherein the total amount of polysaccharide derivative in the composition is present in an amount from about 0.1% to about 5%, by weight, based on the weight of the cleansing composition.  

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Allef, and the teachings of Allef combined with Menard, and Brook or Giret are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Allef teaches more than one polysaccharides, and one having ordinary skill in the art would have combined more than one polysaccharides based on their suitability as thickeners, the reference however does not explicitly teach more than one polysaccharide in the cleansing composition as claimed by claim 8.
Park teaches a cleaning composition comprising one or more non-ethoxylated, sulfate-free anionic surfactants; one or more amphoteric surfactant, about 0.01 to about 5 wt. % of two or more thickening agents based on the total weight of the cleansing composition, and water (¶¶ 0010, 0012). Thickening agents include polysaccharides (¶¶ 0027, 0028). The composition exhibits effective desirable cleansing and foaming properties while providing clean and refreshing feel, pleasant viscosity and moisturizing property (¶ 0005). 

Finding of Prima Facie Obviousness Rational and Motivation 
(MPEP §2142-2143)
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cleansing composition comprising anionic surfactant, amphoteric surfactant and polysaccharide as taught by Allef, or as taught by the combination of Allef with Menard, Brooks and Giret, and use more than one polysaccharide in the cleansing composition as taught by Park. One would have been motivated to do so because Park teaches such a composition exhibits effective desirable cleansing and foaming properties while providing clean and refreshing feel, pleasant viscosity and moisturizing property. One would reasonably expect formulating cleansing composition comprising more than one polysaccharide, anionic and amphoteric surfactants, wherein the composition is nice and pleasant and provides desired properties. 
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Claims 17 and 18 are rejected under 35 U.S.C. 103 as being unpatentable over Allef or over the combination Allef, Menard, Brooks, Giret and Klug as applied to claims 1-4, 6, 7, 9-14, 16, 19-21 above, and further in view of Shapiro et al. (WO 2015/006300, of record).
  
Applicant Claims 
Claim 17 recites the high foaming profile of the claimed cleansing composition, and  claim 18 recites method of obtaining the high foaming composition.

Determination of the Scope and Content of the Prior Art 
(MPEP §2141.01)
The teachings of Allef, and the teachings of Allef combined with Menard, and Brook or Giret are previously discussed in this office action.

Ascertainment of the Difference Between Scope the Prior Art and the Claims
(MPEP §2141.012)
While Giret desired to having highly foamed composition, the reference does not explicitly teach the foaming profile claimed by claim 17 or the process of obtaining high foam claimed by claim 18.
Shapiro teaches personal cleansers exhibiting excellent flash foaming character, foam volume, and foam feel (abstract). Shapiro teaches foaming properties are evaluated using a mechanical shake foam test by preparing sample solutions tested in cylinders mechanically inverted ten times, then allowed to settle for 15 s and foam height is recorded (page 13 lines 24-31). Results are presented in Tables 1-4, showing various foam heights ranging from 150 mm to 420 mm.

Finding of Prima Facie Obviousness Rational and Motivation
(MPEP §2142-2143) 
Therefore, it would have been obvious to one having ordinary skill in the art before the effective filing date of the present invention to provide cleansing composition comprising anionic surfactant, amphoteric surfactant and polysaccharide as taught by Allef, or as taught by the combination of Allef with Menard, Brooks and Giret, and optimize the foaming properties to that taught in Shapiro based on suitability of such foaming properties in a cleansing composition.
Regarding the claimed foaming profile claimed by claim 17, the reference teaches 150-420 mm that overlaps with the claimed foaming profile greater than 100 mm. In the case where the claimed ranges "overlap or lie inside ranges disclosed by the prior art" a prima facie case of obviousness exists. See MPEP 2144.05 [R-5].
Regarding the process of obtaining the foam profile as claimed by claim 18, this process does not impart patentability to the claimed composition. It is obvious to obtain foam from shaking and agitating a surfactant composition.
Absent any evidence to the contrary, and based upon the teachings of the prior art, there would have been a reasonable expectation of success in practicing the instantly claimed invention. Therefore, the invention as a whole would have been prima facie obvious to one of ordinary skill in the art before the effective filing date of the present invention.

Response to Arguments
Applicant's arguments filed 09/12/2022 have been fully considered but they are not persuasive. 
Applicants argue that claims 1 and 19, as amended herein, recite claim
features which are neither disclosed nor suggested by the proposed combination of Allef, Menard, Brooks, Giret, Park and/or Shapiro. The Patent Office has specifically relied on the compositions disclosed in Tables 43 and 78 of Allef for the rejections of claims 1 and 19. But Allef simply does not teach or suggest each and every feature of the claimed compositions. For example, the exemplified composition of Table 43 does not include any components comprising a polysaccharide derivative and for this reason alone cannot form the basis for rejection of either of claims 1 or 19 or their dependent claims. Moreover, the exemplified composition of Table 43 also includes 0.9% sorbitan sesquicaprylate which is a cationic surfactant that is excluded from the instant claims which require that the surfactants consist essentially of anionic and amphoteric surfactants, and the exemplified composition of Table 43 also includes Polyquaternium-10, which is expressly excluded from the claims as currently amended. Referring to Table 78, this exemplified composition includes carrageenan and inulin polysaccharides but does not include any of the specifically claimed polysaccharides of claim 19, and the exemplified composition of Table 78 also includes Polyquaternium-10, which is expressly excluded from the claims as currently amended.

In response to this argument, it is argued that the examiner not only relying on examples of the reference, rather on the entire teaching of the references. A reference may be relied upon for all that it would have reasonably suggested to one having ordinary skill the art, including examples and nonpreferred embodiments. Merck  & Co. v. Biocraft Laboratories, 874 F.2d 804, 10 USPQ2d 1843 (Fed. Cir.), cert. denied, 493 U.S. 975 (1989).  See also Upsher-Smith Labs. v. Pamlab, LLC, 412 F.3d 1319, 1323, 75 USPQ2d 1213, 1215 (Fed. Cir. 2005). Disclosed examples and preferred embodiments do not constitute a teaching away from broader disclosure or nonpreferred embodiments. In re Susi, 440 F.2d 442, 169 USPQ 423 (CCPA 1971). “A known or obvious composition does not become patentable simply because it has been described as somewhat inferior to some other product for the same use.” In re Gurley, 27 F.3d 551, 554, 31 USPQ2d 1130, 1132 (Fed. Cir. 1994). Furthermore, “[t]he prior art’s mere disclosure of more than one alternative does not constitute a teaching away from any of these alternatives because such disclosure does not criticize, discredit, or otherwise discourage the solution claimed….” In re Fulton, 391 F.3d 1195, 1201, 73 USPQ2d 1141, 1146 (Fed. Cir. 2004).
Regarding the surfactants excluded from the claims, not all cationic surfactants are excluded from the claims. Rather, the claims limit the cationic surfactants excluded from the claims by polyquaterinium-10, and cocamidopropyl betaine surfactants as claimed by claim 1, and polyquaterinium-10, amidoalkyl betaines and fatty acyl sarcosinates as claimed by claim 19. Further, some formulations of the references do not require polyquaterinium-10, and no betaine containing surfactants as claimed by claim 1, and do not require polyquaterinium-10, amidoalkyl betaines and fatty acyl sarcosinates as claimed by claim 19. Further, Klug reference teaches beneficial shampoo composition that is preferably free of cationic surfactants and free of silicone as instantly claimed. Such a composition has improved sensory properties, very good conditioning effect, and biodegradable. 
Regarding the expression “consisting essentially of”, the expression limits the scope of the claim to the specified ingredients, and those that do not materially affect the basic and novel characteristics of the composition. In re Janakirama-Rao, 317 F 2d 951, 137 USPQ 893 (CCPA 1963). When applicant contends that modifying components in the reference’s composition are excluded by the recitation of “consisting essentially of”, applicant has the burden of showing the basic and novel characteristics of the claimed composition, i.e. showing that the introduction of these components would materially change the characteristics of applicant’s composition. In re De Lajarte, 337 F 2d 870, 143 USPQ 256 (CCPA 1964). 
The examiner believes that all the elements of the claimed composition are taught by combination of the cited references. Motivation to combine the references exists, even to different from what applicants had done, and reasonable expectation to achieve the claimed composition has been presented as set forth in this office action. 
The obviousness does not require absolute predictability of success all that is required is a reasonable expectation of success. See In re Kubin, 561 F.3d at 1360. The Court has held that "the test of obviousness is not express suggestion of the claimed invention in any or all of the references but rather what the references taken collectively would suggest to those of ordinary skill in the art presumed to be familiar with them." See In re Rosselet, 146 USPQ 183, 186 (CCPA 1965). "There is no requirement (under 35 USC 103(a)) that the prior art contain an express suggestion to combine known elements to achieve the claimed invention. Rather, the suggestion to combine may come from the prior art, as filtered through the knowledge of one skilled in the art." Motorola, Inc. v. Interdigital Tech. Corp., 43 USPQ2d 1481, 1489 (Fed. Cir.1997). An obviousness determination is not the result of a rigid formula disassociated from the consideration of the facts of a case. Indeed, the common sense of those skilled in the art demonstrates why some combinations would have been obvious where others would not. See KSR Int'l Co. v. Teleflex Inc., 82 USPQ2d 1385 (U.S. 2007) ("The combination of familiar elements according to known methods is likely to be obvious when it does no more than yield predictable results."). 

Any inquiry concerning this communication or earlier communications from the examiner should be directed to Isis A D Ghali whose telephone number is (571)272-0595.  The examiner can normally be reached on Monday through Friday, 8:30 AM to 5:00 PM EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Bethany Barham can be reached on 571-272-6175.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/ISIS A GHALI/Primary Examiner, Art Unit 1611                                                                                                                                                                                                        /I.G./